Order entered December 27, 1974 modified, with costs to plaintiffs-respondents, and the judgment of Supreme Court, Sullivan County, reinstated on the opinion by Mr. Justice James Gibson at Trial Term (75 Misc 2d 1018) and, as so modified, affirmed.
Appeal from order entered April 17, 1975 dismissed, with costs to plaintiffs-respondents, upon the ground that, in view of the disposition on the main appeal, the order involves the exercise of discretion of a type not reviewable by the Court of Appeals.
Concur: Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg. Taking no part: Judge Cooke.